


110 HRES 1053 EH: Supporting the mission and goals of National

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1053
		In the House of Representatives, U.
		  S.,
		
			April 15, 2008
		
		RESOLUTION
		Supporting the mission and goals of National
		  Crime Victims’ Rights week in order to increase public awareness of the rights,
		  needs, and concerns of victims and survivors of crime in the United
		  States.
	
	
		Whereas 23,000,000 Americans are victims of crime each
			 year, and of those, 5,200,000 are victims of violent crime;
		Whereas a just society acknowledges crime’s impact on
			 individuals, families, and communities by ensuring that rights, resources, and
			 services are available to help rebuild lives;
		Whereas victims’ rights are a critical component of the
			 promise of “justice for all,” the foundation for our system of justice in
			 America;
		Whereas although our Nation has steadily expanded rights,
			 protections, and services for victims of crime, too many victims are still not
			 able to realize the hope and promise of these gains;
		Whereas we must do better to ensure services are available
			 for underserved segments of our population, including crime victims with
			 disabilities, victims with mental illness, victims who are teenagers, victims
			 who are elderly, victims in rural areas, and victims in communities of
			 color;
		Whereas observing victims’ rights and treating victims
			 with dignity and respect serves the public interest by engaging victims in the
			 justice system, inspiring respect for public authorities, and promoting
			 confidence in public safety;
		Whereas America recognizes that we make our homes,
			 neighborhoods, and communities safer and stronger by serving victims of crime
			 and ensuring justice for all;
		Whereas our Nation must strive to protect, expand, and
			 observe crime victims’ rights so that there truly is justice for victims and
			 justice for all; and
		Whereas National Crime Victims’ Rights Week, April 13,
			 2008 through April 19, 2008, provides an opportunity for us to strive to reach
			 the goal of justice for all by ensuring that all victims are afforded their
			 legal rights and provided with assistance as they face the financial, physical,
			 and psychological impact of crime: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)supports the mission and goals of the 2008
			 National Crime Victims’ Rights Week in order to increase public awareness of
			 the impact of crime on victims and survivors of crime, and of the rights and
			 needs of such victims and survivors; and
			(2)directs the Clerk of the House of
			 Representatives to transmit an enrolled copy of this resolution to the Office
			 for Victims of Crime in the Department of Justice.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
